Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The preamble of the claims states that the inventions is directed to a computer implemented method. While each claimed element is not expressly limited to being executed on  computer, the examiner has interpreted each step to be fully executed on a computer. 

	The claime 1,  templates have been interpreted as conditional templates for algorithmic trading.
The claim 7 trigger has been interpreted as a method that identifies the potentially profitable market conditions from potentially loosing market conditions.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in the claim 1,  a code module for jointly evaluating the instantiated instruction templates via a cost function and in claim 7 a trigger is then a method that identifies the potentially profitable market conditions from potentially loosing market conditions.  
 
Claims 1-12 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For computer implemented functional claims, the determination of the sufficiency of the disclosure requires a teaching of the algorithm that achieved the claim function. See MPRP 2161.01(i). 
The specification fails to tech the algorithm for jointly evaluating the instantiated instruction templates via a cost function.  Moreover, the specification fails to teach the method for identifying a  trigger .



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The algorithm for jointly evaluating the instantiated instruction template using a cost function is indefinite is scope.    The acts for performing the entire claimed function are not set forth in specification.    In this context, the desired predictor variable(s) and target variable are unclear.  Moreover, it is unclear how the algorithm identifies the best parameter set for training the model.
	Claim 10 is indefinite in scope for how it further limits claim 1. 
	 Claim 11-12 are indefinite as to the metes and bounds of real-time data 
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-22 are directed to a method which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis. Claim 1 recites the abstract idea of selecting strategies for  algorithmic trading. 
The elements of the abstract idea are as follows:
obtaining a first set of instruction templates;
obtaining one or more distinct parameter sets;
instantiating each instruction template with the one or more distinct parameter sets;
jointly evaluating the instantiated instruction templates, using a cost function;
adapting one or more parameter sets of the instruction templates, based on the evaluation;
repeating the previous-steps-ef evaluating and adapting the instruction templates, until the output of the cost function fulfills a given criterion; and
 storing the instruction templates and their adapted parameter sets in a non-volatile, computer-readable medium.
  
 (Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of these limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity .  The limitations separately and in combination  recite  fundamental economic practices which fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.    
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element(s) of a computer readable medium and a general purpose computer. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application. 
The dependent claims fail to recite addition elements of the abstract idea. The claims do not add additional elements beyond the abstract idea and are rejected for the reasons above. 
  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
(Step 2B: NO. The claims do not provide significantly more)  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See specification, page 10, lines 15+, as well as MPEP 2106.05(d). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 1 is not patent eligible. The dependent claims do not add additional elements beyond the abstract idea and are ineligible for the same reasons as the representative claims.  (Step 2B: NO. The claims do not provide significantly more).   
 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Michael Anderson can be reached on 5712700508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
RICHARD C. WEISBERGER
/RICHARD C WEISBERGER/